IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIAM STRICKLAND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2306

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 13, 2015.

An appeal from the Circuit Court for Escambia County.
Gary Bergosh, Judge.

William Strickland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, CLARK, and WETHERELL, JJ., CONCUR.